Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al (US 2013/0255103) in view of any one of Becker et al (US 4966801), Cherif et al (the article entitled “New process chain for realization of complex 2D/3D weft knitted fabrics for thermoplastic composite applications”, hereinafter referred to as Cherif1) or Cherif et al (the article entitled “Development of a process chain for the realization of multilayer weft knit fabrics showing complex 2D/3D geometries for composite applications”, hereinafter referred to as Cherif2) for the same reasons as expressed in paragraph 6 of the Office action dated September 2, 2021 with the following added as a function of the amendment made November 30, 2021.
With respect to the amendment of claim 1 and the inclusion of the various thermoplastic materials that the yarn material is formed from, claim 1 now requires that the thermoplastic material be one of “polycarbonate, polyurethane, PMMA, low density polyethylene terephthalate, polyetherimide, polyetheretherketone (PEEK), polyetherketone ketone (PEKK) or combinations thereof”. The reference to Dua et al at paragraph [0075], specifically referred to in the non-final action dated September 2, 2021, for instance expressed that any thermoplastic material would have been suitable for the processing and included in the list of materials therein thermoplastic polyurethane and thermoplastic polyester (also understood to be polyethylene terephthalate) for use in the operation described therein, although as described the yarns therein could be any kind of thermoplastic material and these are example of suitable materials for the processing. Applicant is referred to the previous Office action for a discussion of the rest of the rejection including the discussion of the dependent claims.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of McNamara et al (US 4123492) or Bromley et al (US 4093147) for the same reasons as expressed in paragraph 7 of the Office action dated September 2, 2021.
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art failed to teach use of thermoplastic yarns of the specified composition as claimed, however as noted above Dua, previously cited, expressly taught the use of polyethylene terephthalate (polyester) yarns as was as polyurethane yarns. Applicant’s argument to the contrary has not been found to be persuasive. It should be noted that applicant does not specifically address any of the other prior art references applied other than to express that there was a lack of teaching for the use of the specified thermoplastics. However such was expressly taught by Dua et al and this argument has not been found to be persuasive. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746